DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  As per applicant amendments and arguments noted in the remarks of 06/10/2022, claims 1, 6, 11 and 16 have been amended. Claims 5 and 18 have been cancelled. As per the last office action claims 5 and 18 objected to contain allowable subject matter, but were dependent on rejected claim. Applicant incorporated the objected claims to independent claims 1, 11 and 16; hence the rejections to independent claim 1, 11 and 16 have been withdrawn. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. 
The prior art, and any art of record does not disclose or suggest the following Claims 1, 11 and 1 limitations: “… controller is configured to: detect a current for charging the battery, in response to detecting the current, determine a magnitude of the detected current and a voltage between a positive pole and a negative pole of the battery, identify whether the voltage falls within a preset voltage range, adjust the parameter, based on a preset first weight related to the voltage and the detected current, when the voltage outside the preset voltage range, adjust the parameter, based on a preset second weight distinct from the first weight and the detected current, when the voltage which falls within the preset voltage range, and input the current to the battery, based on a preset voltage corresponding to the adjusted parameter…” in combination with the remaining claim elements as set forth in Claims 1, 11, 17 and their depending claims 2-4,6-10; 12-15; 17, 19-20 respectively.
Therefore claims 1- 4, 6-17 and 19-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859